HEDRICK, Judge.
The one question presented on this appeal is stated by the defendant in his brief as follows: “Did the Superior Court Err *248When It Imposed a Sentence Which Exceeded the Punishment op the District Court, in Violation op the Constitution of North Carolina, and the Constitution of the United States?”
This question was answered in the negative by the North Carolina Supreme Court in the cases of State v. Sparrow, 276 N.C. 499, 173 S.E. 2d 897 (1970), and State v. Spencer, 276 N.C. 535, 173 S.E. 2d 765 (1970).
We have reviewed the entire record and find that the defendant had a fair trial in the superior court free from prejudicial error.
No error.
Chief Judge Mallard and Judge Graham concur.